UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SERGIO BARRIOS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-97-249-A)


Submitted:   September 18, 2001           Decided:   October 16, 2001


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


E. Blair Brown, Alexandria, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, James L. Trump, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sergio Barrios appeals the district court’s order ruling on

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

Barrios contends that the district court erred in considering in

the same proceeding both Barrios’ motion to vacate under § 2255 and

the Government’s motion for reduction of sentence under Fed. R.

Crim. P. 35.   Barrios asserts that he would have ended up with a

lower sentence if the district court had first considered his

§ 2255 claims that he was entitled to relief under Apprendi v. New

Jersey, 530 U.S. 466 (2000), and then reduced his sentence in a

separate proceeding under Rule 35.

     We have recently held that the Apprendi ruling is not appli-

cable retroactively to cases on collateral review.   United States

v. Sanders, 247 F.3d 139, 151 (4th Cir. 2000).   Therefore, Barrios

is entitled to no relief under Apprendi.   In addition, we conclude

that the district court did not abuse its discretion in deciding to

depart downward to the extent it did.

     Barrios has filed a pro se, supplemental brief. Our review of

these claims convinces us that the issues raised therein entitle

him to no relief.   We affirm the decision of the district court.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                          AFFIRMED


                                2